Executive Employment Agreement



                This Employment Agreement (the “Agreement”) is entered into as
of December 23, 2003 (the “Effective Date”), by and between Host America
Corporation (the “Company”), a Colorado corporation with its principal place of
business in Connecticut, and Eric Barger (the “Executive”), as President of
GlobalNet Energy Investors, Inc. (“GlobalNet”), a wholly-owned subsidiary of
Host America Corporation.



                WHEREAS, Executive has provided a significant contribution to
the success of GlobalNet over a long period of time, including but not limited
to the following: Executive has been primarily responsible for building
GlobalNet from its inception, has been an integral part of its attaining
fiscal/financial stability, has been its primary guidance in determining the
strategic vision of GlobalNet, and has forgone bonuses and salary adjustments
otherwise due and payable for the good of GlobalNet and its shareholders; and



                NOW, THEREFORE, in consideration of the mutual covenants and
obligations hereinafter set forth, the parties agree as follows:



                1.   EMPLOYMENT.



                The Company desires to continue to employ the Executive, and the
Executive agrees to continue to work in the employ of the Company, according to
the following terms and conditions.



                2.    DUTIES.



                (a) The Company will continue to employ the Executive as
President of GlobalNet.



                (b) The Executive will serve in the Company’s employ in that
position.



                (c) Under the direction of the Board of Directors of the Company
(the “Board”), the Executive shall perform such duties, and have such powers,
authority, functions, duties and responsibilities for the Company and
corporations and other entities affiliated with the Company commensurate and
consistent with his employment in the position of President.  The Executive
shall devote his full efforts, time, attention and energies to the business and
affairs of the Company. The Executive also shall have such additional powers,
authority, functions, duties and responsibilities as may be assigned to him by
the Board; provided that, without the Executive’s written consent, those
additional powers, authority, functions, duties and responsibilities shall not
be materially inconsistent or interfere with, or detract from, those herein
vested in, or otherwise then being performed for the Company by, the Executive. 
In the event of an increase in the Executive’s duties, beyond the duties of
President, the Board shall review the Executive’s compensation and benefits to
determine if an adjustment in compensation and Executive benefits commensurate
with the Executive’s new duties is warranted, in accordance with the Company’s
compensation policies.



                (d) During the term of this Agreement, the Executive shall
engage in reasonable business travel on behalf of the Company, for which his
expenses shall be paid or reimbursed by the Company in the same manner as the
Company pays or reimburses the travel expenses of other officers.



                3.    TERM OF EMPLOYMENT.



                The term of employment of Executive is through June 30, 2007. 
Subject to the provisions of Section 8, the term of the Executive’s Employment
hereunder shall commence on the date hereof. 



                4.    EXTENT OF SERVICES.



                The Executive shall not at any time during his employment engage
in any other business-related activities unless those activities do not
interfere materially with the Executive’s duties and responsibilities to the
Company at that time. The foregoing, however, shall not preclude the Executive
from engaging in appropriate civic, charitable, professional or trade
association activities or from serving on one or more other boards of directors
of public or private companies, as long as such activities and services do not
conflict with his responsibilities to the Company.



                5.    NO FORCED RELOCATION.



                The Executive shall not be required to move his principal place
of residence from the Collin County, Texas area or to perform regular duties
that could reasonably be expected to require either such move against his wish
or to spend amounts of time each week outside the Collin County, Texas area
which are unreasonable in relation to the duties and responsibilities of the
Executive hereunder, and the Company agrees that, if it requests the Executive
to make such a move and the Executive declines that request, (a) that
declination shall not constitute any basis for a termination of the Executive’s
Employment and (b) no animosity or prejudice will be held against Executive.



                6.    COMPENSATION.



                (a)   SALARY.



                An annual base salary shall be payable to the Executive by the
Company as a guaranteed minimum amount under this Agreement for each calendar
year during the period from the date hereof to the termination date of the
Executive’s Employment. That annual base salary shall (i) accrue daily on the
basis of a 365-day year, (ii) be payable to the Executive in the intervals
consistent with the Company’s normal payroll schedules (but in no event less
frequently than semi-monthly) and (iii) be payable at an initial annual rate of
$120,000.  The Executive’s annual base salary shall not be decreased, but shall
be adjusted annually in each December to reflect such adjustments, if any, as
the Board determines appropriate based on the Executive’s performance during the
most recent performance period.  A failure of the Company to increase the
Executive’s annual base salary shall not constitute a breach or violation of
this Agreement by the Company.



                (b) BONUS.



                At the discretion of the Board, Executive shall be eligible to
be paid an annual bonus by the Company for each calendar year during the period
from the date hereof to the termination date of the Executive’s Employment. 
That annual bonus shall be payable at such rate and in such amount as is
determined by the Board.  A failure of the Company to pay Executive an annual
bonus shall not constitute a breach or violation of this Agreement by the
Company.



                (c)   EXPENSES.



                The Executive shall be entitled to prompt reimbursement of all
reasonable business expenses incurred by him in the performance of his duties
during the term of this Agreement, subject to the presenting of appropriate
vouchers and receipts in accordance with the Company’s policies.



                7.    OTHER BENEFITS.



                (a)   EXECUTIVE BENEFITS AND PROGRAMS.



                During the term of this Agreement, the Executive and the members
of his immediate family shall be entitled to participate in any Executive
benefit plans or programs of the Company to the extent that his position,
tenure, salary, age, health and other qualifications make him or them, as the
case may be, eligible to participate, subject to the rules and regulations
applicable thereto.



                (b)   VACATION.



                The Executive shall be entitled to three weeks of vacation leave
with full pay during each year of this Agreement (each such year being a
12-month period ending on the one year anniversary date of the commencement of
the Executive’s employment.) The times for such vacations shall be selected by
the Executive, provided the dates selected do not interfere materially with the
performance of Executive’s duties and responsibilities under this agreement. The
Executive may accrue up to eight weeks of vacation time from year to year, but
vacation time otherwise shall not accrue from year to year.



                8.    TERMINATION.



                The Executive’s Employment hereunder may be terminated prior to
the term provided for in Section 3 only under the following circumstances: 



                (a)   DEATH.



                The Executive’s Employment shall terminate automatically on the
date of his death.



                (b)   DISABILITY.



                If a Disability occurs and is continuing, the Executive’s
Employment shall terminate thirty (30) days after the Company gives the
Executive written notice that it intends to terminate his Employment on account
of that Disability, or on such later date as the Company specifies in such
notice.  If the Executive resumes the performance of substantially all of his
duties under this Agreement before the termination becomes effective, the notice
of intent to terminate shall be deemed to have been revoked.  Disability of
Executive shall not prevent the Company from making necessary changes during the
period of Executive’s Disability to conduct its affairs.



                (c)   VOLUNTARY TERMINATION BY EXECUTIVE.



                The Executive may terminate his Employment at any time and
without Good Cause with 30 days’ prior written notice to the Company.



                (d) TERMINATION BY EXECUTIVE FOR GOOD CAUSE.



                The Executive may terminate his Employment for Good Cause at any
time within 180 days after the Executive becomes consciously aware that the
facts and circumstances constituting Good Cause exist and are continuing, and by
giving the Company 30 days’ prior written notice that the Executive intends to
terminate his Employment for Good Cause, which notice will state with
specificity the basis for Executive’s contention that Good Cause exists.  The
Executive may not terminate for Good Cause if the Company substantially cures
the facts and circumstances constituting Good Cause within 30 days following
written notice to the Company. The determination whether the Executive has Good
Cause to terminate his employment, and determination of related issues under
this subsection, shall be subject to the arbitration provisions of this
Agreement. 



                (e) INVOLUNTARY TERMINATION BY COMPANY FOR CAUSE.



                The Company reserves the right to terminate the Executive’s
Employment for Cause. In the event that the Company determines that Cause exists
under Section 12(b)(i) or (ii) for the termination of the Executive’s
Employment, the Company shall provide in writing (the “Notice of Cause”) the
basis for that determination and the manner, if any, in which the breach or
neglect can be cured.  If either the Company has determined that the breach or
neglect cannot be cured, as set forth in the Notice of Cause, or has advised the
Executive in the Notice of Cause of the manner in which the breach or neglect
can be cured, but the Executive fails to substantially effect that cure within
30 calendar days after his receipt of the Notice of Cause, the Company shall be
entitled to give the Executive written notice of the Company’s intention to
terminate Executive’s Employment for Cause (the “Notice of Intent to
Terminate”).



                Executive shall have the right to object to any Notice of Intent
to Terminate Executive’s Employment for Cause by furnishing the Company, within
ten calendar days of receipt by Executive of the Notice of Intent to Terminate
Executive’s Employment for Cause, with a written response specifying the reasons
Executive contends either (1) Cause under Section 12(b)(i) or (ii) does not
exist or has been timely cured, or (2) in the circumstance of a Notice of Intent
to Terminate Executive’s Employment for Cause under Section 12(b)(iii), (iv),
(v), or (vi), that such Cause does not exist (the “Notice of Intent to Join
Issue over Cause”).   The failure of Executive to timely furnish the Company
with a Notice of Intent to Join Issue over Cause shall serve to conclusively
establish Cause hereunder, and the right of the Company to terminate the
Executive’s Employment for Cause. In the event that the Company determines that
Cause exists under Section 12(b)(iii), (iv), (v), or (vi) for the termination of
the Executive’s Employment, the Company shall be entitled to immediately furnish
Executive with a Notice of Intent to Terminate Executive’s Employment without
providing a Notice of Cause or any opportunity prior to that notice to contest
that determination.



                After the foregoing procedures have been followed, the Company
shall have the right to terminate the Executive’s Employment for Cause, under
any of the subsections of Section 12(b), by providing a written notice
specifying the Cause(s) for termination, subject to the Executive’s right to
contest the termination under the arbitration provisions of the Agreement.  Any
termination of the Executive’s Employment for Cause pursuant to this Section
8(e) shall be effective immediately upon the Executive’s receipt of the
Company’s written notice of termination, and the Company shall have only the
payment obligations set forth in Section 9(b).  Should the Executive wish to
challenge his termination by invoking the arbitration provisions, he must
provide written notice of his request for arbitration within 30 calendar days of
the effective date of termination.



                (f) TERMINATION BY COMPANY WITHOUT CAUSE.



                The Company may terminate this employment agreement without
cause by providing written notice of termination to the Executive at least 30
days prior to the effective termination date.  In such event, the Executive
shall be entitled to the Severance Benefit as described below in section 9(a)
and 12(l).



                9.    SEVERANCE PAYMENTS.



                If the Executive’s Employment is terminated during the term of
this Agreement, the Executive shall be entitled to receive severance payments as
follows:



                (a)   If the Executive’s Employment is terminated under Section
8(d) or 8(f), the Company will pay or cause to be paid to the Executive:  (i)
the Accrued Salary; (ii) the Other Earned Compensation; (iii) the Reimbursable
Expenses; and (iv) the Severance Benefit.



                (b)   If the Executive’s Employment is terminated under Section
8(a), (b), (c) or (e), the Company will pay or cause to be paid to the
Executive: (i)  the Accrued Salary determined as of and through the termination
date of the Executive’s Employment; (ii)  the Other Earned Compensation; and
(iii) the Reimbursable Expenses. 



                (c)   Any payments to which the Executive (or his designated
beneficiary or estate, if Section 8(a) applies) is entitled pursuant to this
Section 9, will be paid in a single lump sum within thirty days after the
termination date of the Executive’s Employment.



                (d) Except as otherwise provided herein, the Company will have
no payment obligations under this Agreement to the Executive (or his designated
beneficiary or estate, if Section 8(a) applies) after the termination date of
the Executive’s Employment.



                10.    RESIGNATIONS.



                Upon termination of Executive’s employment with or without
cause, Executive shall resign as an officer and director of the Company and will
thereafter refuse election as an officer or director of the Company.



                11.     RETURN OF DOCUMENTS.

                Upon termination of Executive’s employment with or without
cause, Executive shall immediately return and deliver to the Company and shall
not retain any originals or copies of any books, papers, price lists, customer
contracts, bids, customer lists, files, notebooks or any other documents
containing any confidential information or otherwise relating to Executive’s
performance of duties under this Agreement.  Executive further acknowledges and
agrees that all such documents are the Company’s sole and exclusive property.



                12.   DEFINITION OF TERMS.



                The following terms used in this Agreement when capitalized
shall have the following meanings:



                (a)   ACCRUED SALARY.



                “Accrued Salary” shall mean the salary that has accrued, and the
salary that would accrue through and including the last day of the pay period in
which the termination date of the Executive’s Employment occurs, under Section
6(a), which has not been paid to the Executive as of that termination date.



                (b)   CAUSE. 



                For purposes of subsection 8(e) and section 9, the term “Cause”
shall mean (i) any willful misconduct or habitual neglect of duties by the
Executive that materially injures the Company, (ii) any material breach of this
Agreement by the Executive that is not cured by the Executive within ten (10)
days after receiving written notice thereof from the Company, (iii) any act of
larceny, embezzlement, conversion or any other similar act involving the
misappropriation of Company funds in the course of the Executive’s employment,
(iv) any substantial act of dishonesty in the Executive’s relations with the
Company or any of its directors, employees, or vendors that materially injures
the Company, (v) the conviction of the Executive of any felony that involves
moral turpitude, or (vi) the determination that GlobalNet does not achieve
positive net income as reflected on their audited income statement for the year
ended June 30, 2005.



                (c)   COMPANY.



                “Company” shall mean (i) Host America Corporation, and (ii) any
person or entity that assumes the obligations of “the Company” hereunder, by
operation of law, pursuant to Section 15 or otherwise.



                (d)   COMPENSATION PLAN.



                “Compensation Plan” shall mean any compensation arrangement,
plan, policy, practice or program established, maintained or sponsored by the
Company or any subsidiary of the Company, or to which the Company or any
subsidiary of the Company contributes, on behalf of any Executive Officer or any
member of the immediate family of any Executive Officer by reason of his status
as such, (i) including (A) any “Executive pension benefit plan” (as defined in
Section 3(2) of the Executive Retirement Income Security Act of 1974, as amended
(“ERISA”)) or other “Executive benefit plan” (as defined in Section 3(3) of
ERISA), (B) any other retirement or savings plan, including any supplemental
benefit arrangement relating to any plan intended to be qualified under Section
401(a) of the Internal Revenue Code of 1986, as amended (the “Code”), or whose
benefits are limited by the Code or ERISA, (C) any “Executive welfare plan” (as
defined in Section 3(1) of ERISA), (D) any arrangement, plan, policy, practice
or program providing for severance pay, deferred compensation or insurance
benefit, (E) any Incentive Plan and (F) any arrangement, plan, policy, practice
or program (1) authorizing and providing for the payment or reimbursement of
expenses attributable to air travel and hotel occupancy while traveling on
business for the Company or (2) providing for the payment of business luncheon
and country club dues, long-distance charges, mobile phone monthly air time or
other recurring monthly charges or any other fringe benefit, allowance or
accommodation of employment, but (ii) excluding any compensation arrangement,
plan, policy, practice or program to the extent it provides for annual base
salary.



                (e)   DISABILITY.



                “Disability” shall mean that the Executive, with reasonable
accommodation, has been unable to perform his essential duties under this
Agreement for a period of at least six consecutive months as a result of his
incapacity due to injury or physical or mental illness, any disability as
defined in a disability insurance policy which provides coverage for the
Executive, or any disability as defined by the Americans with Disabilities Act
of 1990, 42 U.S.C.A. § 12101 et seq.



                (f)   EMPLOYMENT.



                “Employment” shall mean the salaried employment of the Executive
by the Company or a subsidiary of the Company hereunder.



                (g)   EXECUTIVE OFFICER.



                “Executive Officer” shall mean any of the chief executive
officer, the chief operating officer, the chief financial officer, the
president, any executive, regional or other group or senior vice president or
any vice president of the Company.



                (h)   GOOD CAUSE.



                “Good Cause” for the Executive’s termination of his Employment
shall mean: (i) any decrease in the annual base salary under Section 6(a), or
any substantial and material breach by the Company of the terms or provisions of
this Agreement; (ii) the assignment to the Executive of duties inconsistent in
substantial and material respects with the Executive’s then current positions
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities, or any other action by the Company that results in a
substantial and material diminution in those positions, authority, duties or
responsibilities; or (iii) any unapproved relocation of the Executive.  Good
Cause shall not exist if the Company cures within the period prescribed herein.



                (i) INCENTIVE PLAN.



                “Incentive Plan” shall mean any compensation arrangement, plan,
policy, practice or program established, maintained or sponsored by the Company
or any subsidiary of the Company, or to which the Company or any subsidiary of
the Company contributes, on behalf of any Executive Officer and which provides
for incentive, bonus or other performance-based awards of cash, securities, the
phantom equivalent of securities or other property, including any stock option,
stock appreciation right and restricted stock plan, but excluding any plan
intended to qualify as a plan under any one or more of Sections 401(a), 401(k)
or 423 of the Code. 



                (j) OTHER EARNED COMPENSATION.



                “Other Earned Compensation” shall mean all the compensation
earned by the Executive prior to the termination date of his Employment as a
result of his Employment (including compensation the payment of which has been
deferred by the Executive, but excluding Accrued Salary and compensation to be
paid to the Executive in accordance with the terms of any Compensation Plan),
together with all accrued interest or earnings, if any, thereon, which has not
been paid to the Executive as of that date.



                (k) REIMBURSABLE EXPENSES.



                “Reimbursable Expenses” shall mean the expenses incurred by the
Executive on or prior to the termination date of his Employment which are to be
reimbursed to the Executive under Section 6(c) and which have not been
reimbursed to the Executive as of that date.



                (l)   SEVERANCE BENEFIT.



                “Severance Benefit” shall mean all Compensation provided for
under Section 6 through the remainder of the Executive’s term of employment, it
being the parties’ intent that in case of a termination under Section 8(d) or
8(f), the Executive shall receive all compensation as if his term of employment
continued as provided for under Section 3.



                13. LOCATIONS OF PERFORMANCE.



                The Executive’s services shall be performed primarily in the
vicinity of Collin County, Texas. The parties acknowledge, however, that the
Executive will be required to travel in connection with the performance of his
duties.



                14. PROPRIETARY INFORMATION.



                (a) The Executive agrees to comply fully with the Company’s
policies relating to non-disclosure of the Company’s trade secrets and
proprietary information and processes. Without limiting the generality of the
foregoing, the Executive will not, during the term of his Employment, disclose
any such secrets, information or processes to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever except as may
be required by law or governmental agency or legal process, nor shall the
Executive make use of any such property for his own purposes or for the benefit
of any person, firm, corporation or other entity (except the Company or any of
its subsidiaries) under any circumstances during or after the term of his
Employment, provided that after the term of his Employment this provision shall
not apply to secrets, information and processes that are then in the public
domain (provided that the Executive was not responsible, directly or indirectly,
for such secrets, information or processes entering the public domain without
the Company’s consent).



                (b) The Executive hereby sells, transfers and assigns to the
Company all the entire right, title and interest of the Executive in and to all
inventions, ideas, disclosures and improvements, whether patented or unpatented,
and copyrightable material, to the extent made or conceived by the Executive
solely or jointly with others during the term of this Agreement   The Executive
shall communicate promptly and disclose to the Company, in such form as the
Company requests, all information, details and data pertaining to the
aforementioned and, whether during the term hereof or thereafter, the Executive
shall execute and deliver to the Company such formal transfers and assignments
and such other papers and documents as may be required of the Executive to
permit the Company to file and prosecute any patent applications relating to
same and, as to copyrightable material, to obtain copyright thereon.



                (c) Trade secrets, proprietary information and processes shall
not be deemed to include information which is: (i) known to the Executive at the
time it is disclosed to him; (ii) publicly known (or becomes publicly known)
without the fault or negligence of Executive; (iii) received from a third party
without restriction and without breach of this Agreement; (iv) approved for
release by written authorization of the Company; or (v) required to be disclosed
by law or legal process; provided, however, that in the event of a proposed
disclosure pursuant to this subsection (c)(v), the Executive shall give the
Company prior written notice before such disclosure is made in a time and manner
which will best provide the Company with the ability to oppose such disclosure.



                 15.   ASSIGNMENT.



                This Agreement may not be assigned by either party; provided
that the Company may assign this Agreement (i) in connection with a merger or
consolidation involving the Company or a sale of its business, properties and
assets substantially as an entirety to the surviving corporation or purchaser as
the case may be, so long as such assignee assumes the Company’s obligations
hereunder; and (ii) so long as the assignment in the reasonable discretion of
Executive does not result in a substantially and materially increased risk of
non-performance of the Company’s obligations hereunder by the assignee.  The
Company shall require as a condition of such assignment any successor (direct or
indirect (including, without limitation, by becoming the sole stockholder of the
Company) and whether by purchase, merger, consolidation, share exchange or
otherwise) to the business, properties and assets of the Company substantially
as an entirety expressly to assume and agree to perform this Agreement in the
same manner and to the same extent the Company would have been required to
perform it had no such succession taken place.  This Agreement shall be binding
upon all successors and assigns.  



                16.   NOTICES.



                Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing and sent by registered or certified
mail to the Executive at his residence maintained on the Company’s records, or
to the Company at its executive offices, or such other addresses as either party
shall notify the other in accordance with the above procedure.



                17.   INTEGRATION.



                This Agreement represents the entire agreement and understanding
between the parties as to the subject matter hereof and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration or
modification of any of the provisions of this Agreement shall be binding unless
in writing and signed by duly authorized representatives of the parties hereto.



                18.   WAIVER.



                Failure or delay on the part of either party hereto to enforce
any right, power or privilege hereunder shall not be deemed to constitute a
waiver thereof. Additionally, a waiver by either party of a breach of any
promise herein by the other party shall not operate as or be construed to
constitute a waiver of any subsequent breach by such other party.



                19.   SAVINGS CLAUSE.



                If any term, covenant or condition of this Agreement or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
term, covenant or condition to persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby, and
each term, covenant or condition of this Agreement shall be valid and enforced
to the fullest extent permitted by law.



                20.   AUTHORITY TO CONTRACT.



                The Company warrants and represents to the Executive that the
Company has full authority to enter into this Agreement and to consummate the
transactions contemplated hereby and that this Agreement is not in conflict with
any other agreement to which the Company is a party or by which it may be
bound.  The Company further warrants and represents to the Executive that the
individual executing this Agreement on behalf of the Company has the full power
and authority to bind the Company to the terms hereof and has been authorized to
do so in accordance with the Company’s articles or certificate of incorporation
and bylaws.



                21.   ARBITRATION.



                This Agreement Is Subject to Binding Arbitration.  Any dispute
or controversy arising under or in connection with this Agreement or in any
manner associated with Executive’s employment, including but not limited to
claims of discrimination under Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Family
Medical Leave Act, and any other federal or state statutes related to
employment, shall be settled exclusively by arbitration in Dallas, Texas, in
accordance with the rules of the American Arbitration Association then in
effect.




                22.   GOVERNING LAW.



                This Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut, without regard to any conflict of
laws provisions thereof.



                23.   COUNTERPARTS.



                This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



                24.  TIME OF THE ESSENCE.



                Time is of the essence with respect to any act required to be
performed by this Agreement.



                25.   COVENANT NOT TO COMPETE



During the term of this Agreement and for a period of two (2) years following
the termination of his employment for Cause under Section 8(e) or by resignation
under Section 8(c), the Executive will not directly or indirectly own, manage,
operate, control, participate in, be employed by or be connected in any manner
with the ownership, management, operation or control of any business in direct
competition with the business conducted by the Company, within the geographical
territory served by the Company.  The Executive acknowledges and agrees that it
is the intent of the parties that the Company should have the benefit of this
Covenant Not to Compete for a full two (2) years following termination of his
employment.  The running of the two-year period, i.e., the restricted period,
shall be tolled during any time of the Executive’s violation of this Covenant
Not to Compete, and the time of violation shall be added to the end of the
restricted period once the violation(s) cease.  The Executive acknowledges that
if he violates this Covenant Not to Compete, the resulting tolling and extending
of the restricted period would result in a restricted period of greater than two
years.  The parties agree that this Covenant Not to Compete is ancillary to this
otherwise enforceable Agreement.







HOST AMERICA CORPORATION

       

Executive

       

       

       

By: /s/ Geoffrey Ramsey                                    

       

/s/ Eric Barger                                      

                Geoffrey Ramsey

       

Eric Barger

                CEO

       

